         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 1 of 16


 1   AUTUMN M. ELLIOTT (SBN 230043)
     autumn.elliott@disabilityrightsca.org
 2   BEN CONWAY (SBN 246410)
     ben.conway@disabilityrightsca.org
 3   DISABILITY RIGHTS CALIFORNIA
 4
     350 S. Bixel Street, Suite 290
     Los Angeles, CA 90017
 5   Telephone: (213) 213-8000
     Fax: (213) 213-8001
 6
     JESSICA P. WEBER*
 7   JWeber@browngold.com
     ALYSSA L. HILDRETH*
 8   AHildreth@browngold.com
     BROWN GOLDSTEIN LEVY
 9   120 E. Baltimore Street, Suite 1700
10
     Baltimore, MD 21202
     Telephone: (410) 962-1030
11   Fax: (410) 385-0869
12   *Applications for admission Pro Hac Vice
     to be submitted
13
     Attorneys for Plaintiffs
14
                             UNITED STATES DISTRICT COURT
15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                              SAN FRANCISCO DIVISION

17   KAREN ROSE, ANNE L. PEYTON,                )      Case No.: 3:19-cv-4254
     RONZA OTHMAN, and THE                      )
18   NATIONAL FEDERATION                        )
     OF THE BLIND, INC.,                        )      COMPLAINT FOR
19                                              )      DECLARATORY AND
                  Plaintiffs,                   )      INJUNCTIVE RELIEF
20                                              )
            v.                                  )
21                                              )
22   STEVEN TERNER MNUCHIN,                     )
     Secretary of the United States Department )
23   of the Treasury, in his official capacity, )
                                                )
24                Defendant.                    )
                                                )
25
26
27
28



     Complaint for Declaratory and Injunctive Relief                        Rose, et al. v. Mnuchin
          Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 2 of 16


 1           Plaintiffs, Karen Rose, Anne L. Peyton, Ronza Othman, and the National
 2   Federation of the Blind, Inc. (“NFB”), by and through undersigned counsel, file
 3   their Complaint for Declaratory and Injunctive Relief, and respectfully allege as
 4   follows:
 5   I.      INTRODUCTION
 6           1.       This action seeks to end systemic violations by the United States
 7    Department of the Treasury (“Treasury”), through its bureau the Internal Revenue
 8    Service (“IRS”), of the civil rights of blind taxpayers by requiring the Treasury to
 9    provide blind persons equally effective access to all print communications
10    distributed by the IRS, as required by Section 504 of the Rehabilitation Act of
11    1973, 29 U.S.C. § 794 (“Section 504”).
12           2.       For semantic convenience throughout this complaint, the term “blind”
13    is used in its broadest sense to include all persons who, under federal civil rights
14    laws including Section 504, have a vision-related disability that requires
15    alternative methods to access hard-copy standard print.
16           3.       The mission of the IRS is to “[p]rovide America’s taxpayers top
17    quality service by helping them understand and meet their tax responsibilities and
18    enforce the law with integrity and fairness to all.” IRS,
19    https://www.irs.gov/about-irs/the-agency-its-mission-and-statutory-authority (last
20    visited June 19, 2019). To carry out this role, the IRS regularly communicates
21    with taxpayers by hard-copy notice or letter in standard print, a format that the
22    more than seven million blind adults in the United States cannot read. This lack
23    of access compromises the ability of blind taxpayers to review and, if necessary,
24    respond to IRS print communications on a timely basis, and often forces them to
25    divulge sensitive information to sighted third parties to obtain assistance. The
26    IRS’s failure to communicate with blind taxpayers as effectively as it does with
27    sighted taxpayers can and does cause misunderstanding regarding tax
28    responsibilities, resulting in financial penalties and personal hardship.


     Complaint for Declaratory and Injunctive Relief   1                   Rose, et al. v. Mnuchin
           Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 3 of 16


 1           4.       Section 504 and its implementing regulations require the IRS to
 2    communicate effectively with blind taxpayers. The IRS must have a
 3    comprehensive and proactive system in place to provide auxiliary aids and
 4    services and make the modifications necessary to ensure that blind persons have
 5    an equal opportunity to participate in and enjoy the benefits of IRS programs.
 6    Appropriate auxiliary aids and services for blind persons may include providing
 7    documents in alternative formats such as Braille, HTML, large print, audio CD,
 8    and digital navigable formats supported by computers and digital talking-book
 9    players, transmitted through data CD, e-mail, or other requested media. More
10    than four decades after the enactment of the Rehabilitation Act, as a result of its
11    failure to put in place systemic policies, procedures, and practices regarding
12    effective communication, the IRS has failed to communicate effectively with
13    blind persons in these or any other accessible formats. Such conduct bars blind
14    taxpayers from participating equally in IRS programs.
15   II.     JURISDICTION AND VENUE
16           5.       This Court has jurisdiction over this action pursuant to 28 U.S.C.
17    §§ 1331, 1343, and 1361. Plaintiffs seek a declaration of rights pursuant to the
18    Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.
19           6.       Venue over Plaintiffs’ claims is proper in the Northern District of
20    California pursuant to 28 U.S.C. § 1391(b), because Plaintiff Karen Rose resides
21    within the District, a substantial part of the events, acts, and omissions giving rise
22    to Plaintiffs’ claims occurred in the District, and Defendant maintains several
23    offices and operates in the District.
24           7.       Because Plaintiff Karen Rose resides in the County of Alameda, a
25    substantial part of the events, acts, and omissions giving rise to Plaintiffs’ claims
26    occurred in the County of Alameda, and Defendant maintains offices and operates
27    in both the City and County of San Francisco and the County of Alameda,
28    assignment to the San Francisco Division is appropriate pursuant to Rule 3-2(d) of


     Complaint for Declaratory and Injunctive Relief   2                    Rose, et al. v. Mnuchin
            Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 4 of 16


 1    the Local Rules of the United States District Court for the Northern District of
 2    California, which provides for assignment in either the San Francisco or Oakland
 3    Divisions here.
 4   III.     PARTIES
 5            8.      Plaintiff Karen Rose is blind and a United States taxpayer. She is thus
 6    a qualified individual with a disability within the scope of Section 504. Ms. Rose
 7    resides in Berkeley, California.
 8            9.      Plaintiff Anne L. Peyton is blind and a United States taxpayer. She is
 9    thus a qualified individual with a disability within the scope of Section 504. Ms.
10    Peyton resides in Tampa, Florida and is a member of the NFB.
11            10.     Plaintiff Ronza Othman is blind and a United States taxpayer. She is
12    thus a qualified individual with a disability within the scope of Section 504. Ms.
13    Othman maintains residences in both Burbank, Illinois and Baltimore, Maryland
14    and is a member of the NFB.
15            11.     The NFB, the oldest and largest national organization of blind
16    persons, is a non-profit corporation duly organized under the laws of the District
17    of Columbia with its principal place of business in Baltimore, Maryland. It has
18    affiliates in all 50 states, Washington, D.C., and Puerto Rico. The vast majority of
19    its approximately 50,000 members are blind persons who are recognized as a
20    protected class under federal laws. The NFB is widely recognized by the public,
21    Congress, executive agencies of government, and the courts as a collective and
22    representative voice on behalf of blind Americans and their families. The purpose
23    of the NFB is to promote the general welfare of the blind by (1) assisting the blind
24    in their efforts to integrate themselves into society on terms of equality and (2)
25    removing barriers and changing social attitudes, stereotypes, and mistaken beliefs
26    that sighted and blind persons hold concerning the limitations created by blindness
27    and that result in the denial of opportunity to blind persons in virtually every
28    sphere of life.


     Complaint for Declaratory and Injunctive Relief   3                   Rose, et al. v. Mnuchin
           Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 5 of 16


 1           12.      The NFB and many of its members have long been actively involved
 2    in promoting equal access to important information regarding government benefits
 3    and accessible technology so that blind persons can live and work independently
 4    in today’s technology-dependent world. NFB members reside throughout the
 5    United States, including California. Plaintiffs Anne L. Peyton and Ronza Othman
 6    are among the many NFB members who cannot independently and privately
 7    access the print communications that they receive from the IRS.
 8           13.      Defendant Steven Terner Mnuchin is the Secretary of the Treasury, an
 9    executive department of the United States federal government. The Treasury
10    administers the federal government’s revenue service through its bureau the IRS,
11    and is responsible for ensuring the program’s compliance with federal law.
12    Secretary Mnuchin is sued in his official capacity as the official charged with
13    performing the statutory and regulatory duties of the Treasury, and with
14    supervisory responsibility over the IRS and its divisions, agents, employees, and
15    representatives. All divisions, agents, contractors, employees, and representatives
16    of the Treasury were acting within the scope of their agency or employment while
17    making any of the statements and committing any of the acts alleged herein.
18   IV.     STATEMENT OF FACTS
19           14.      The IRS collects trillions of dollars in revenue and processes
20    approximately 240 million tax returns each fiscal year.
21           15.      The IRS regularly communicates with members of the public through
22    hard-copy standard print notices or letters. A taxpayer may receive a notice or
23    letter from the IRS for a variety of reasons, including when: (1) the taxpayer has a
24    balance due; (2) the taxpayer is due a larger or smaller refund; (3) the IRS has a
25    question about a tax return; (4) the IRS needs to verify identity; (5) the IRS needs
26    additional information; (6) the IRS changed a submitted return; or (7) the IRS
27    needs to notify the taxpayer of delays in processing a return. According to the
28    IRS, “[e]ach notice or letter contains a lot of valuable information, so it’s very


     Complaint for Declaratory and Injunctive Relief   4                    Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 6 of 16


 1    important that [the taxpayer] read it carefully.” IRS,
 2    https://www.irs.gov/individuals/understanding-your-irs-notice-or-letter (last
 3    visited June 19, 2019).
 4           16.      The IRS sends taxpayers notices and letters exclusively in hard-copy
 5    standard print format. Most blind persons, however, cannot readily access
 6    standard print. Instead, they typically have an alternative primary reading method
 7    such as Braille, screen-access software, large print, or audio recording, that allows
 8    them to access and respond to communications independently and privately. The
 9    IRS does not offer these or any other accessible formats for blind persons to
10    access their notices and letters.
11           17.      While sighted taxpayers can independently and privately review and,
12    if necessary, respond to IRS print communications regarding their tax obligations,
13    the IRS denies blind taxpayers this opportunity. Because the IRS routinely
14    provides blind persons with notices and letters in standard print, blind taxpayers
15    cannot independently identify the sender of the communication or access the
16    content contained therein.
17           18.      The IRS has no effective procedure, practice, or custom of providing
18    notices or other documents to blind persons in formats that are accessible to them,
19    even if the individual is known to the IRS to be blind or has made a specific
20    request for an alternative format.
21           19.      The IRS does not adequately inform blind taxpayers that they have a
22    right to receive information in alternative formats.
23           20.      The IRS has no effective system for automatically distributing
24    materials in alternative formats to people who have made a prior request for such
25    communications.
26           21.      The only notice that blind taxpayers receive about the existence and
27    content of mailed IRS documents is embodied in documents that they cannot read.
28           22.      The IRS’s failure to communicate in accessible formats forces blind


     Complaint for Declaratory and Injunctive Relief   5                   Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 7 of 16


 1    taxpayers to rely on the availability of sighted third parties for assistance, which
 2    often requires them to divulge sensitive information such as their financial
 3    information or Social Security number. Receiving IRS print communications in
 4    inaccessible formats thus compromises the ability of blind taxpayers to
 5    independently and privately understand and, if need be, dispute amounts due,
 6    address IRS questions regarding their returns, verify their identities, and receive
 7    status updates on the processing of their returns. If no third-party assistance is
 8    available, blind taxpayers may not receive the information contained in a notice or
 9    letter from the IRS at all.
10           23.      Moreover, IRS print communications often require a response by a
11    specific date. The IRS requires taxpayers to respond to notices and letters on a
12    timely basis to minimize additional interest and penalty charges, as well as to
13    preserve their appeal rights. Because such communications are provided in
14    inaccessible standard print, blind persons may not know that an important
15    document has arrived in the mail. Instead, they must depend on the availability of
16    sighted third parties to convey the information, compromising their ability to
17    respond to deadlines in a timely manner and putting them at risk of financial
18    penalties.
19           24.      The actions of the Treasury, through its bureau the IRS, depriving
20    blind persons of effective access to print communications regarding their tax
21    obligations, discriminates against blind taxpayers, including Ms. Rose, Ms.
22    Peyton, Ms. Othman, and many NFB members.
23           A.       Karen Rose
24           25.      Karen Rose is a blind taxpayer. Ms. Rose accesses written materials
25    through Braille or screen-access software that converts textual information on a
26    computer, tablet, or smartphone screen into an audio output or a refreshable
27    Braille display pad.
28           26.      Ms. Rose is self-employed and files her tax return with the IRS in


     Complaint for Declaratory and Injunctive Relief   6                   Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 8 of 16


 1    October each year. While her tax return is prepared and filed by an accountant,
 2    the IRS sends print communications directly to Ms. Rose.
 3           27.      In or around August 2018, Ms. Rose was about to dispose of a print
 4    letter she had not opened, when her sighted friend noticed that it was a letter from
 5    the IRS. The letter, dated July 2018, was a second notice that Ms. Rose owed
 6    $24,507.78 in unpaid taxes for the 2017 fiscal year. Because Ms. Rose cannot
 7    read standard print, she did not independently know that an important document
 8    had arrived in the mail, nor was she able to access its content, and she
 9    consequently was unable to timely respond. As a result, Ms. Rose accrued
10    additional interest and penalty charges.
11           28.      Ms. Rose subsequently contacted one of her elected representatives,
12    who referred her to the local IRS Taxpayer Assistance Center (“TAC”). While
13    working with the TAC, Ms. Rose learned that she had accumulated approximately
14    $1,500 in additional interest and penalty charges. The TAC helped Ms. Rose
15    appeal these fees, arguing that she should not be penalized for receiving
16    inaccessible IRS print communications. The IRS denied the appeal.
17           29.      During the appeal process, in or around August or September 2018,
18    the TAC additionally inquired about the availability of alternative formats for
19    blind taxpayers to access IRS print communications. As of the filing of this
20    complaint, neither the TAC nor Ms. Rose has received a response to this inquiry.
21           30.      In early 2019, the IRS sent Ms. Rose a check for approximately $77.
22    The check arrived without any documentation. Ms. Rose does not know what this
23    check was for, but it did not fully reimburse her for the interest and penalties she
24    previously incurred and paid. The IRS still has not fully reimbursed Ms. Rose for
25    the penalties and interest she accrued because of the IRS’s failure to send her
26    notices in accessible formats.
27           31.      Ms. Rose continues to pay taxes to the IRS each year and is concerned
28    that she may continue to miss important notifications from the IRS if they are not


     Complaint for Declaratory and Injunctive Relief   7                  Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 9 of 16


 1    sent in formats she can access independently. Ms. Rose therefore wishes to
 2    receive all future communications from the IRS in accessible formats, such as
 3    Braille or accessible electronic formats.
 4           B.       Anne L. Peyton
 5           32.      Anne L. Peyton is a blind taxpayer. She accesses written information
 6    through Braille or screen-access software.
 7           33.      Although the IRS knows that Ms. Peyton is blind because she takes a
 8    deduction related to her blindness on her tax return each year and has provided
 9    verification of her disability to the IRS, the IRS has failed to communicate with
10    Ms. Peyton in formats she can independently access.
11           34.      In or around June 2018, Ms. Peyton received a hard-copy standard
12    print letter from the IRS. Because Ms. Peyton cannot read standard print, she was
13    forced to ask for the assistance of a sighted third party to read the letter. The letter
14    stated that Ms. Peyton owed the IRS $3,251.96 as the result of changes to her
15    2017 Form 1040. The letter further provided that this balance was due by June
16    25, 2018.
17           35.      In or around April 2019, Ms. Peyton called the IRS main number, 1-
18    800-829-1040, to request that she receive future print communications, including
19    notices and letters, in accessible formats. The automated response system did not
20    provide Ms. Peyton an option to make such request and did not provide an option
21    for general inquiries. She subsequently called a different IRS number, 1-800-829-
22    3676, and was connected with an IRS representative. The representative informed
23    Ms. Peyton that she did not handle accessibility concerns and instead instructed
24    her to call the IRS main number, even after Ms. Peyton informed her that she had
25    already tried that phone number to no avail.
26           36.      Ms. Peyton continues to pay federal taxes each year and does not want
27    to risk being unable to access important notifications from the IRS. She therefore
28    wishes to receive all future communications from the IRS in accessible formats,


     Complaint for Declaratory and Injunctive Relief   8                   Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 10 of 16


 1    such as Braille or accessible electronic formats.
 2           C.       Ronza Othman
 3           37.      Ronza Othman is a blind taxpayer. She accesses written information
 4    through Braille or screen-access software.
 5           38.      In 2017, Ms. Othman included income from both W-2 and 1099 forms
 6    with her tax return. She paid taxes in March 2018 that she believed fully satisfied
 7    her tax liability for 2017.
 8           39.      In or around May 2018, Ms. Othman received a hard-copy letter from
 9    the IRS in standard print format. The letter stated that she owed about an
10    additional $200 for her 2017 taxes but did not provide an explanation for this
11    additional amount. Although Ms. Othman did not understand why she owed this
12    additional amount, she promptly paid it.
13           40.      In or around June 2018, the IRS sent Ms. Othman a second letter
14    stating that she owed an additional $800 for her 2017 taxes. Again, the letter did
15    not provide an explanation for this additional amount.
16           41.      Because Ms. Othman cannot read standard print, she was forced to
17    hire a live reader and ask for the assistance of a sighted third party to read the
18    letters that she received from the IRS.
19           42.      Ms. Othman called the IRS main number, 1-800-829-1040, in or
20    around July 2018 to inquire as to why she owed this additional amount. The IRS
21    representative informed Ms. Othman that the IRS would send her a hard-copy
22    print letter explaining the additional charges by mail. Ms. Othman informed the
23    representative that she was blind and needed an alternative format to access the
24    print communication, but the representative informed her that the IRS
25    communicates with taxpayers exclusively by hard-copy standard print. The
26    representative did not offer Ms. Othman any alternative format to access the
27    requested information.
28           43.      Ms. Othman called the IRS main number again in or around


     Complaint for Declaratory and Injunctive Relief   9                   Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 11 of 16


 1    September of 2018. She again informed the IRS representative that she was blind
 2    and requested to receive information regarding the balance due in an electronic
 3    format. The representative stated that electronic formats were not available. Ms.
 4    Othman asked if the representative could at least read her the print
 5    communications over the phone, but the representative declined and stated that
 6    information could only be disclosed by hard-copy standard print.
 7           44.      The IRS eventually deducted the remaining balance it believed Ms.
 8    Othman owed on her 2017 taxes from her 2018 tax refund, but Ms. Othman still
 9    lacks any information as to why the IRS determined that she owed additional
10    taxes for 2017.
11           45.      Ms. Othman would still like an explanation of why she owed
12    additional taxes in 2017. Furthermore, Ms. Othman continues to pay taxes to the
13    IRS each year and is concerned that she will once again have no way to
14    independently learn important information about her tax liability if the IRS
15    continues to deny her requests for accessible formats. Ms. Othman therefore
16    wishes to receive all future communications from the IRS in accessible formats,
17    such as Braille or accessible electronic formats.
18           D.       The National Federation of the Blind
19           46.      The NFB has been and continues to be harmed by the Treasury’s
20    discriminatory actions, through its bureau the IRS, as set forth herein, in two
21    ways.
22           47.      First, because the ultimate purpose of the NFB is the complete
23    integration of the blind into society on a basis of equality, the IRS’s
24    discriminatory treatment of blind taxpayers frustrates the NFB’s organizational
25    mission. The NFB’s objective includes the removal of legal, economic, and social
26    discrimination. As part of its mission and to achieve these goals, the NFB has
27    worked actively to ensure that the blind have an equal opportunity to access
28    government programs and services by collaborating with federal agencies, such as


     Complaint for Declaratory and Injunctive Relief   10                  Rose, et al. v. Mnuchin
          Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 12 of 16


 1    the United States Department of Education and the United States Department of
 2    Health and Human Services, to ensure accessibility for the blind. The NFB has
 3    devoted extensive resources - resources that have been diverted from other
 4    important projects - to assisting federal and state government agencies, along with
 5    countless private entities, with identifying and correcting methods of
 6    communication (including websites and hard-copy documents) that are
 7    inaccessible to the blind. Indeed, before filing this lawsuit, the NFB devoted
 8    resources to making an unsuccessful overture to the IRS to work collaboratively
 9    to remedy the systemic failures causing the problems outlined in this complaint.
10    The IRS failed to respond to this correspondence.
11           48.      Second, the NFB is a membership organization and has many blind
12    members, including Ms. Peyton and Ms. Othman, who have received or may
13    receive IRS notices or letters and who wish to access such print communications
14    independently and privately. The Treasury’s discriminatory conduct harms many
15    NFB members who are similarly situated.
16   V.      CAUSE OF ACTION
             Violation of Section 504 of the Rehabilitation Act of 1973
17
18           49.      Plaintiffs incorporate the allegations in the preceding paragraphs, as if
19    alleged herein.
20           50.      Section 504 of the Rehabilitation Act of 1973 provides that:
21
               No otherwise qualified individual with a disability in the United
22             States . . . shall, solely by reason of his or her disability, be
23             excluded from the participation in, be denied the benefits of, or be
               subjected to discrimination under any program or activity receiving
24             Federal financial assistance or activity conducted by any Executive
25             agency[.]”
26   29 U.S.C. § 794 (as amended).
27           51.      Ms. Rose, Ms. Peyton, Ms. Othman, and members of the NFB are
28    “individual[s] with a disability” as defined in 29 U.S.C. § 705(20) because each


     Complaint for Declaratory and Injunctive Relief   11                    Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 13 of 16


 1    has a visual impairment that substantially limits one or more of his or her major
 2    life activities, including the major life activity of seeing.
 3           52.      As a result of being “individual[s] with a disability,” as defined in 29
 4    U.S.C. § 705(20), Ms. Rose, Ms. Peyton, Ms. Othman, and members of the NFB
 5    are entitled to modifications and auxiliary aids and services that provide them
 6    equally effective access to IRS print communications.
 7           53.      As a bureau of the Treasury, an executive department of the United
 8    States federal government, the IRS must comply with Section 504.
 9           54.      The IRS is bound by regulations the Treasury has promulgated under
10    Section 504 of the Rehabilitation Act, 31 C.F.R. Part 17.
11           55.      These regulations require the IRS to provide Plaintiffs with “auxiliary
12    aids,” which are “services or devices that enable persons with impaired sensory,
13    manual, or speaking skills to have an equal opportunity to participate in, and enjoy
14    the benefits of, programs or activities” that the IRS conducts. 31 C.F.R.
15    § 17.103(c). As defined by the regulations, auxiliary aids that are “useful for
16    persons with impaired vision include readers, Brailled materials, audio recordings,
17    and other similar services and devices.” Id. The regulations also require the IRS
18    to “take appropriate steps to effectively communicate with . . . members of the
19    public” and “furnish appropriate auxiliary aids where necessary to afford an
20    individual with handicaps an equal opportunity to participate in, and enjoy the
21    benefits of,” its programs and activities. 31 C.F.R. § 17.160(a). In addition, the
22    IRS must “give primary consideration to the requests of” individuals with
23    disabilities in determining the type of auxiliary aid it must provide. Id.
24           56.      As alleged herein, the Treasury, through its bureau the IRS, has and
25    continues to discriminate unlawfully against Plaintiffs and many NFB members
26    by failing to communicate with them in an accessible format. By refusing to
27    communicate in formats that are accessible to blind persons, and by failing to
28    implement policies, procedures, and practices to ensure that blind persons receive


     Complaint for Declaratory and Injunctive Relief   12                    Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 14 of 16


 1    effective communication, the IRS has created and continues to create a significant
 2    and unnecessary obstacle to Plaintiffs’ and many NFB members’ understanding of
 3    and ability to respond timely to important information concerning their tax
 4    obligations.
 5           57.      Ms. Rose, Ms. Peyton, Ms. Othman, and many NFB members cannot
 6    comprehend or access important information contained in IRS print
 7    communications in a manner equal to that of sighted persons. As a direct
 8    consequence, blind taxpayers are at greater risk of financial penalties, and have far
 9    less capacity to discover, correct, and appeal errors.
10           58.      Providing IRS print communications in formats accessible to Ms.
11    Rose, Ms. Peyton, Ms. Othman, and NFB members would not fundamentally alter
12    the IRS’s programs or create an undue administrative or cost burden. Numerous
13    governmental agencies and large commercial entities already provide print
14    communications to blind persons in similar accessible formats.
15           59.      The IRS’s conduct constitutes an ongoing and continuous violation of
16    the law. Unless restrained from doing so, the IRS will continue to so violate the
17    law. The IRS’s conduct has caused and will continue to cause Plaintiffs
18    immediate and irreparable injury. Plaintiffs have no adequate remedy at law for
19    the injuries they suffer and will continue to suffer. Thus, Plaintiffs are entitled to
20    injunctive relief.
21   VI.     PRAYER FOR RELIEF
22           WHEREFORE, Plaintiffs respectfully pray that this Court:
23           1.       Declare that Defendant’s failure to ensure that the IRS offers and
24                    provides print communications in accessible formats to blind
25                    taxpayers violates Section 504 of the Rehabilitation Act of 1973;
26           2.       Declare that Defendant has a duty to provide equal access to all IRS
27                    print communications in appropriately secure formats that are
28                    accessible to blind persons, including Braille, large print, electronic


     Complaint for Declaratory and Injunctive Relief   13                     Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 15 of 16


 1                    mail, data CD, audio recordings, and online notices and letters;
 2           3.       Grant a permanent injunction requiring Defendant, his successors in
 3                    office, agents, assigns, representatives, employees, and all persons
 4                    acting in concert therewith, to provide equal access to all IRS print
 5                    communications in appropriately secure formats that are accessible to
 6                    blind persons, including Braille, large print, electronic mail, data CD,
 7                    audio recordings, and online notices and letters, and to adopt policies,
 8                    procedures, and practices to ensure the consistent and affirmative
 9                    provision of these alternative formats to blind individuals, such that
10                    blind individuals need not make multiple requests for accessible
11                    formats;
12           4.       Award Plaintiffs equitable relief requiring Defendant to forgive any
13                    and all interest, fees, and penalties imposed on Plaintiffs as a result of
14                    Defendant’s failure to comply with Section 504;
15           5.       Award Plaintiffs reasonable attorneys’ fees and costs, as provided by
16                    law; and
17           6.       Order such other and further relief as the Court deems just and proper.
18
19
20    Dated: July 24, 2019                             Respectfully submitted,
21
22                                                     /s/ Autumn M. Elliott
                                                       Autumn M. Elliott (SBN 230043)
23
                                                       Ben Conway (SBN 246410)
24                                                     DISABILITY RIGHTS CALIFORNIA
25
                                                       350 S. Bixel Street, Suite 290
                                                       Los Angeles, CA 90017
26                                                     Telephone: (213) 213-8000
27                                                     Fax: (213) 213-8001
                                                       autumn.elliott@disabilityrightsca.org
28                                                     ben.conway@disabilityrightsca.org


     Complaint for Declaratory and Injunctive Relief     14                        Rose, et al. v. Mnuchin
         Case 4:19-cv-04254-HSG Document 1 Filed 07/24/19 Page 16 of 16


 1
                                                       /s/ Jessica P. Weber
 2
                                                       Jessica P. Weber
 3                                                     Alyssa L. Hildreth
                                                       BROWN GOLDSTEIN LEVY
 4
                                                       120 E. Baltimore Street, Suite 1700
 5                                                     Baltimore, MD 21202
 6
                                                       Telephone: (410) 962-1030
                                                       Fax: (410) 385-0869
 7                                                     JWeber@browngold.com
 8                                                     AHildreth@browngold.com

 9
10                                                     Attorneys for Plaintiffs

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Complaint for Declaratory and Injunctive Relief      15                         Rose, et al. v. Mnuchin
